DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.(US 2016/0191166).
Considering Claim 1 Wang discloses an optical module, comprising: a casing(See Paragraph 39, fig. 6 i.e. a casing(440,430)); a printed circuit board (PCB) connected to a first side wall of the casing and configured to provide a plurality of first electrical signals to an optical transmitter assembly(See Paragraph 35,37, fig. 6 i.e. a printed circuit board (PCB)(50) connected to a first side wall of the casing(440,430) and configured to provide a plurality of first electrical signals to an optical transmitter assembly(30)); the optical transmitter assembly disposed in the casing and configured to convert the plurality of first electrical signals into first optical signals(See Paragraph 35, fig. 5,6 i.e. the optical transmitter assembly(310) disposed in the casing(440,430) and configured to convert the plurality of first electrical signals into first optical signals); an optical receiver adapter and an optical transmitter adapter arranged outside the casing and connected to a second side wall of the casing(See Paragraph 41,42, fig. 5,6 i.e. an optical receiver adapter which is optical connector(20) and an optical transmitter adapter which is optical connector(20)  arranged outside the casing(340,440) and connected to a second side wall of the casing(440,430)), wherein the optical transmitter adapter is configured to output the first optical signals, and the optical receiver adapter is configured to receive second optical signals(See Paragraph 41,42, fig. 5,6 i.e. wherein the optical transmitter adapter(20) is configured to output the first optical signals, and the optical receiver adapter(20) is configured to receive second optical signals); a first displacement prism disposed in the casing and configured to direct the second optical signals toward a component of an optical receiver assembly(See Paragraph 43, fig. 4 i.e. a first displacement prism(second light plane convertor) disposed in the casing(340,440) between the optical connector(20) and an optical receiver assembly(410), and configured to direct the second optical signals toward a component of an optical receiver assembly(410)); and the optical receiver assembly, of which at least one component including the component is disposed in the casing(See Paragraph 36,39,43, fig. 4,6 i.e. the optical receiver assembly(410), of which at least one component including the component(photoelectric diodes) is disposed in the casing(340,440)), wherein the optical receiver assembly is configured to convert the second optical signals into a plurality of second electrical signals(See Paragraph 36, fig. 4 i.e. wherein the optical receiver assembly(410) is configured to convert the second optical signals into a plurality of second electrical signals).
Considering Claim 2 Wang discloses the optical module according to claim 1, further comprising a partition disposed in the casing(See Paragraph 34-36, fig. 4,6 i.e. a partition(110,120 of fig. 4) disposed in the casing(340,440 of fig. 6)), wherein the partition is configured to divide a space in the casing into a first chamber and a second chamber(See Paragraph 34-36, fig. 4,6 i.e. wherein the partition(110,120 of fig. 4) is configured to divide a space in the casing(340,440) into a first chamber(a light transmission group(30) and a second chamber(a light reception group(40)), wherein the optical transmitter assembly is disposed in the first chamber(See Paragraph 35, fig. 4,6 i.e. wherein the optical transmitter assembly(310) is disposed in the first chamber(30)), the at least one component of the optical receiver assembly is disposed in the second chamber(See Paragraph 36, fig. 4 i.e. the at least one component of the optical receiver assembly(410) is disposed in the second chamber(30)), and the optical receiver adapter and the optical transmitter adapter are connected to the second side wall at positions corresponding to the first chamber(See Paragraph 36, fig. 4,6 i.e. the optical receiver adapter(20) and the optical transmitter adapter(20) are connected to the second side wall of the casing(340,440) at positions corresponding to the first chamber(30)); and the partition includes a first opening communicating with the first chamber and the second chamber(See Paragraph 35-36, fig. 4 i.e. the partition(110,120) includes a first opening communicating with the first chamber(30) and the second chamber(40)), and the first displacement prism extends from the first chamber to the second chamber through the first opening(See Paragraph 42,43, fig. 4 i.e. the first displacement prism(receiver prism) extends from the first chamber(30) to the second chamber(40) through the first opening).
Considering Claim 19 Wang discloses an optical module, comprising: a casing(See Paragraph 39, fig. 6 i.e. a casing(440,430)); a partition disposed in the casing (See Paragraph 34-36, fig. 4,6 i.e. a partition(110,120 of fig. 4) disposed in the casing(340,440 of fig. 6)); an optical transmitter adapter connected to a side wall of the casing and configured to output a first optical signal(See Paragraph 41,42, fig. 5,6 i.e. an optical transmitter adapter(20) connected to a side wall of the casing(440,430) and configured to output a first optical signal); an optical receiver adapter connected to the side wall of the casing and configured to receive a second optical signal(See Paragraph 41,36, fig. 4,6 i.e. an optical receiver adapter(20) connected to the side wall of the casing(440,430)  and configured to receive a second optical signal); an optical transmitter assembly disposed at a first side of the partition in the casing and configured to convert a first electrical signal into the first optical signal(See Paragraph 34-36, fig. 4,5 i.e. an optical transmitter assembly(310) disposed at a first side of the partition(110,120 of fig. 4)  in the casing(440,430) and configured to convert a first electrical signal into the first optical signal); a prism disposed in the casing and configured to direct the second optical signal from the first side of the partition to a second side of the partition opposing the first side(See Paragraph 42,43, fig. 4,6 i.e. a prism(321,322) disposed in the casing and configured to direct the second optical signal from the first side of the partition to a second side of the partition opposing the first side); and an optical receiver assembly configured to receive the second optical signal from the prism and to convert the second optical signal into a second electrical signal(See Paragraph 36,43 fig. 4,6 i.e. an optical receiver assembly(410) configured to receive the second optical signal from the prism and to convert the second optical signal into a second electrical signal), and including at least one component disposed at the second side of the partition in the casing(See Paragraph 36,39,43, fig. 4,6 i.e. the optical receiver assembly(410) including at least one component(photoelectric diodes) is disposed in the casing(340,440)).
Considering Claim 20 Wang discloses the optical module according to claim 19, further comprising a circuit board, extending through another side wall of the casing, configured to provide the first electrical signal to the optical transmitter assembly and to receive the second electrical signal from the optical receiver assembly(See Paragraph 35-37, fig. 4,6 i.e. a circuit board(50), extending through another side wall of the casing(340,440), configured to provide the first electrical signal to the optical transmitter assembly(310) and to receive the second electrical signal from the optical receiver assembly(410)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2016/0191166) in view of Baiquan et al.(WO2017118271(A1) also submitted as an IDS as publication CN105759371(A)).
Considering Claim 9 Wang discloses the optical module according to claim 1, wherein the optical transmitter assembly includes: a laser array electrically connected to the PCB and configured to convert the plurality of the first electrical signals into first multi-path optical signals(See Paragraph 35, fig. 5,6 i.e. the optical transmitter assembly(310 of fig. 5) includes: a laser array electrically connected to the PCB(50 of fig. 6) and configured to convert the plurality of the first electrical signals into first multi-path optical signals).
Wang does not explicitly disclose an optical multiplexer configured to combine the first multi-path optical signals to form the first optical signals.
Baiquan teaches an optical multiplexer configured to combine the first multi-path optical signals to form the first optical signals(See Paragraph 51, fig. 7 i.e. an optical multiplexer(405) configured to combine the first multi-path optical signals  form the first optical signals output from the laser array(407)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have an optical multiplexer to be configured to combine the first multi-path optical signals to form the first optical signals, as taught by Baiquan, thus providing an efficient transmission system by minimizing the number of transmission line needed by multiplexing the signals using a multiplexer and transmitting the signals in a shared transmission line.
Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2016/0191166) in view of Huang et al.(US 2015/0256259).
Considering Claim 10 Wang discloses the optical module according to claim 1, wherein the optical receiver assembly includes: the optical receiver array configured to convert the second multi-path optical signals into the plurality of the second electrical signals(See Paragraph 36,43 fig. 4 i.e. the optical receiver array(photoelectric diodes) configured to convert the second multi-path optical signals into the plurality of the second electrical signals).
Wang does not explicitly disclose an optical demultiplexer arranged in the casing and configured to separate the second optical signals into second multi-path optical signals; a reflector configured to reflect the second multi-path optical signals to an optical receiver array.
Huang teaches an optical demultiplexer arranged in the casing and configured to separate the second optical signals into second multi-path optical signals(See Paragraph 48,51,fig. 2,4 i.e. an optical demultiplexer(60) arranged in the casing(10 of fig. 2) and configured to separate the second optical signals into second multi-path optical signals to forwarded the demultiplexed signal to array of photodiodes(31)); a reflector configured to reflect the second multi-path optical signals to an optical receiver array(See Paragraph 48,51,fig. 2,4,5 i.e. a reflector(36) configured to reflect the second multi-path optical signals to an optical receiver array which is photodiode array(31)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have an optical demultiplexer to be arranged in the casing and configured to separate the second optical signals into second multi-path optical signals; a reflector to be configured to reflect the second multi-path optical signals to an optical receiver array, as taught by Huang, thus providing an efficient transmission system by optimizing transmission speed by demultiplexing and directing the received signal to the intended destination using a demultiplexer and a reflector, as discussed by Huang (paragraph 7).
Claim18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.(US 2016/0191166) in view of Pfnuer et al.(US 2015/0304053).
Considering Claim 18 Wang does not explicitly disclose the optical module according to claim 1, further comprising a collimating lens disposed between the optical receiver adapter and the first displacement prism, wherein the collimating lens is embedded in the second side wall of the casing and configured to collimate the second optical signals from the optical receiver adapter into parallel optical signals to be incident on a light inlet surface of the first displacement prism.
Pfnuer teaches the optical module according to claim 1, further comprising a collimating lens disposed between the optical receiver adapter and the first displacement prism(See Paragraph 20,22, fig. 1 i.e. a collimating lens(38) disposed between the optical receiver adapter(30) and the first displacement prism(56), wherein the collimating lens is embedded in the second side wall of the casing and configured to collimate the second optical signals from the optical receiver adapter into parallel optical signals to be incident on a light inlet surface of the first displacement prism(See Paragraph 20-22,27, fig. 1 i.e. the collimating lens(38) is embedded in the second side wall of the casing(42) and configured to collimate the second optical signals from the optical receiver adapter(30) into parallel optical signals to be incident on a light inlet surface of the first displacement prism(56)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have a collimating lens to be disposed between the optical receiver adapter and the first displacement prism, wherein the collimating lens to be embedded in the second side wall of the casing and configured to collimate the second optical signals from the optical receiver adapter into parallel optical signals to be incident on a light inlet surface of the first displacement prism, as taught by Pfnuer, thus improving transmission signal quality by minimizing interfere and signal scattering using a collimator.
Allowable Subject Matter
Claims 3-8,11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/ Primary Examiner, Art Unit 2637